Title: To George Washington from James Mease, 21 January 1777
From: Mease, James
To: Washington, George



Sir
Philadelphia Jany 21 1777

since I had the pleasure of writing your Excellency I have been confined with a bad fever & Cold, wh. prevents my being able to set out for Camp for a few days In the mean time have thought proper to send the bearer Mr Young to take care of such business for me as may Occur in that department I have engaged him as assistant to me in the execution of the business not doubting but some will be necessary If your Excellency should have any commands Mr Young will be glad to receive them for me & I hope to have the pleasure seeing your Excellency a few days hence. I Am with the greatest Esteem & respect your Excellency’s most obdt & most Hbl. servt

James Mease

